Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 09, 2019

The Court of Appeals hereby passes the following order:

A19A0732. TYRONE WALKER v. THE STATE.

      Tyrone Walker was convicted of two counts of rape, four counts of aggravated
child molestation, three counts of aggravated sodomy, and two counts of child
molestation. We affirmed his convictions on direct appeal. Walker v. State, 322 Ga.
App. 158, 159 (744 SE2d 349) (2013). In 2018, Walker filed a motion to set aside
void judgment, which the trial court denied. Walker then filed this appeal. We,
however, lack jurisdiction.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Because Walker is not authorized to collaterally
attack his conviction in this manner, his appeal is hereby DISMISSED. See id.;
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); Matherlee v. State, 303
Ga. App. 765, 766 (694 SE2d 665) (2010).

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 01/09/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.